 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    TUYLLA TAUTAU,                                    No. 2:19-cv-01126 JAM AC (PS)
12                       Plaintiff,
13              v.                                      ORDER
14    F.B.I.,
15                       Defendant.
16

17          Plaintiff is proceeding in this action pro se. This matter was accordingly referred to the

18   undersigned by Local Rule 302(c)(21). Plaintiff has filed a request for leave to proceed in forma

19   pauperis (“IFP”), and has submitted the affidavit required by that statute. See 28 U.S.C.

20   § 1915(a)(1). ECF No. 2. The motion to proceed IFP will therefore be granted.

21                                             I. SCREENING

22          The federal IFP statute requires federal courts to dismiss a case if the action is legally

23   “frivolous or malicious,” fails to state a claim upon which relief may be granted, or seeks

24   monetary relief from a defendant who is immune from such relief. 28 U.S.C. § 1915(e)(2).

25   Plaintiff must assist the court in determining whether or not the complaint is frivolous, by drafting

26   the complaint so that it complies with the Federal Rules of Civil Procedure (“Fed. R. Civ. P.”).

27   The Federal Rules of Civil Procedure are available online at www.uscourts.gov/rules-

28   policies/current-rules-practice-procedure/federal-rules-civil-procedure.
                                                        1
 1           Under the Federal Rules of Civil Procedure, the complaint must contain (1) a “short and
 2   plain statement” of the basis for federal jurisdiction (that is, the reason the case is filed in this
 3   court, rather than in a state court), (2) a short and plain statement showing that plaintiff is entitled
 4   to relief (that is, who harmed the plaintiff, and in what way), and (3) a demand for the relief
 5   sought. Fed. R. Civ. P. 8(a). Plaintiff’s claims must be set forth simply, concisely and directly.
 6   Fed. R. Civ. P. 8(d)(1). Forms are available to help pro se plaintiffs organize their complaint in
 7   the proper way. They are available at the Clerk’s Office, 501 I Street, 4th Floor (Rm. 4-200),
 8   Sacramento, CA 95814, or online at www.uscourts.gov/forms/pro-se-forms.
 9           A claim is legally frivolous when it lacks an arguable basis either in law or in fact.
10   Neitzke v. Williams, 490 U.S. 319, 325 (1989). In reviewing a complaint under this standard, the
11   court will (1) accept as true all of the factual allegations contained in the complaint, unless they
12   are clearly baseless or fanciful, (2) construe those allegations in the light most favorable to the
13   plaintiff, and (3) resolve all doubts in the plaintiff’s favor. See Neitzke, 490 U.S. at 327; Von
14   Saher v. Norton Simon Museum of Art at Pasadena, 592 F.3d 954, 960 (9th Cir. 2010), cert.
15   denied, 564 U.S. 1037 (2011).
16           The court applies the same rules of construction in determining whether the complaint
17   states a claim on which relief can be granted. Erickson v. Pardus, 551 U.S. 89, 94 (2007) (court
18   must accept the allegations as true); Scheuer v. Rhodes, 416 U.S. 232, 236 (1974) (court must
19   construe the complaint in the light most favorable to the plaintiff). Pro se pleadings are held to a
20   less stringent standard than those drafted by lawyers. Haines v. Kerner, 404 U.S. 519, 520
21   (1972). However, the court need not accept as true conclusory allegations, unreasonable
22   inferences, or unwarranted deductions of fact. Western Mining Council v. Watt, 643 F.2d 618,
23   624 (9th Cir. 1981). A formulaic recitation of the elements of a cause of action does not suffice
24   to state a claim. Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555-57 (2007); Ashcroft v. Iqbal,
25   556 U.S. 662, 678 (2009). To state a claim on which relief may be granted, the plaintiff must
26   allege enough facts “to state a claim to relief that is plausible on its face.” Twombly, 550 U.S. at
27   570. “A claim has facial plausibility when the plaintiff pleads factual content that allows the
28   ////
                                                          2
 1   court to draw the reasonable inference that the defendant is liable for the misconduct alleged.”
 2   Iqbal, 556 U.S. at 678.
 3           Moreover, a federal court has an independent duty to assess whether federal subject matter
 4   jurisdiction exists, whether or not the parties raise the issue. See Ruhrgas AG v. Marathon Oil
 5   Co., 526 U.S. 574, 583 (1999) (recognizing that “Article III generally requires a federal court to
 6   satisfy itself of its jurisdiction over the subject matter before it considers the merits of a case”).
 7   The court must dismiss the case sua sponte if, at any time, it determines that it lacks subject
 8   matter jurisdiction. Fed. R. Civ. P. 12(h)(3). A federal district court generally has original
 9   jurisdiction over a civil action when: (1) a federal question is presented in an action “arising
10   under the Constitution, laws, or treaties of the United States” or (2) there is complete diversity of
11   citizenship between the parties and the amount in controversy exceeds $75,000. See 28 U.S.C.
12   §§ 1331, 1332(a).
13           Pro se pleadings are liberally construed. See Hebbe v. Pliler, 627 F.3d 338, 342 (9th Cir.
14   2010). A pro se litigant is entitled to notice of the deficiencies in the complaint and an
15   opportunity to amend, unless the complaint’s deficiencies could not be cured by amendment. See
16   Noll v. Carlson, 809 F.2d 1446, 1448 (9th Cir. 1987), superseded on other grounds by statute as
17   stated in Lopez v. Smith, 203 F.3d 1122 (9th Cir.2000)) (en banc).
18           A. The Complaint
19           On June 19, 2019, plaintiff1 filed a form complaint against the “F.B.I. of Sacramento, CA,
20   Texas, & Georgia.” ECF No. 1. As the basis for this court’s jurisdiction, plaintiff selects both
21   Federal Question and Diversity of Citizenship and states: “There is currently a wide variety of
22
     1
23      The complaint caption indicates multiple plaintiffs: “Judy, Jackie, Jorda, C.J., [illegible]
     Thompson and Tuylla Tautau.” ECF No. 1 at 1. The section for designating the parties lists the
24   “Thompson and Tautau Families” as plaintiffs. Id. at 2. However, only Tuylla Tautau signed the
     complaint and, as a non-attorney pro se litigant, Tautau cannot represent others. See Fed. R. Civ.
25   P 11 (“Every pleading, written motion, and other paper must be signed . . . by a party personally
26   if the party is unrepresented.”); Simon v. Hartford Life, Inc., 546 F.3d 661, 664-65 (9th Cir.
     2008) (a plaintiff proceeding pro se cannot pursue claims on behalf of others). Even “a parent or
27   guardian cannot bring an action on behalf of a minor child without retaining a lawyer.” Johns v.
     Cty. of San Diego, 114 F.3d 874, 877 (9th Cir. 1997). Accordingly, this complaint proceeds with
28   Tuylla Tautau as the sole plaintiff.
                                                        3
 1   statues and laws that currently in direct violation of our civil rights, liberties, among other
 2   discrepancies in this situation [sic].” Id. at 4. Plaintiff seeks unspecified damages for “lost
 3   income, physical, and emotional distress,” including punitive damages “due to the nature of these
 4   crimes.” Id. at 5, 6. The section for a statement of the claim is blank. Id. at 5.
 5          B. Analysis
 6          The complaint does not contain a “short and plain” statement setting forth the basis for
 7   federal jurisdiction, or plaintiff’s entitlement to relief, even though those things are required by
 8   Fed. R. Civ. P. 8(a)(1), (2). Plaintiff’s complaint fails to provide any information regarding the
 9   nature of the claims or causes of action at issue. The court cannot tell from examining the
10   complaint what legal wrong was done to plaintiff, by whom and when, or how the only named
11   defendant was involved.
12          The complaint also fails to state a cognizable cause of action. To the extent plaintiff is
13   alleging civil rights violations by the FBI, those claims are barred. “The United States, including
14   its agencies and employees, can be sued only to the extent that it has expressly waived its
15   sovereign immunity.” Kaiser v. Blue Cross of Cal., 347 F.3d 1107, 1117 (9th Cir. 2003) (citing
16   United States v. Testan, 424 U.S. 392, 399 (1976)). In such cases, absent a waiver of sovereign
17   immunity, courts have no subject matter jurisdiction. United States v. Mitchell, 463 U.S. 206,
18   212, 580 (1983). “[T]he FBI is a federal agency and . . . Congress has not revoked its immunity.”
19   Gerritsen v. Consulado Gen. De Mexico, 989 F.2d 340, 343 (9th Cir. 1993) (affirming district
20   court order dismissing the FBI as a defendant in a civil rights case because it lacked jurisdiction
21   over suits against a federal agency absent express statutory authorization). Federal agencies,
22   including the FBI, are not generally amenable to suit, and if there is no applicable statutory basis
23   to sue this federal agency, the court lacks jurisdiction over the complaint. To the extent plaintiff
24   is asserting civil rights claims against the FBI, itself, these claims are dismissed with prejudice
25   and without leave to amend for failure to state a claim.
26          However, if instead, plaintiff is intending to sue individual FBI agents (or other federal
27   actors) in their individual capacities, such a suit would not be barred. So-called “Bivens” actions
28   are the judicially crafted counterparts to 42 U.S.C. § 1983 (which only applies against state or
                                                         4
 1   local officials), and enable victims to sue individual federal officers for damages resulting from
 2   violations of constitutional rights. Bivens v. Six Unknown Named Agents, 403 U.S. 388 (1971).
 3   A Bivens action arises out of “illegal or inappropriate conduct on the part of a federal official or
 4   agent that violates a clearly established constitutional right.” Balser v. Dep’t of Justice, Office of
 5   U.S. Tr., 327 F.3d 903, 909 (9th Cir. 2003). Bivens allows for liability for individuals who are in
 6   direct employ of the federal government, including FBI agents. A Bivens claim is not, however,
 7   available against a federal agency itself. FDIC v. Meyer, 510 U.S. 471, 486 (1994). To prevail
 8   on a Bivens claim, a plaintiff must show (1) they were deprived of a right secured by the
 9   Constitution, and (2) the defendant acted under color of federal law. Morgan v. United States,
10   323 F.3d 776, 780 (9th Cir. 2003). “The factors necessary to establish a Bivens violation will
11   vary with the constitutional provision at issue.” Iqbal, 556 U.S. at 676.
12          Because it is unclear precisely what the basis of plaintiff’s claims are, and whether another
13   defendant might be named who is amenable to suit, the undersigned will not presently
14   recommend dismissal of this action. Rather, plaintiff will be provided an opportunity to amend
15   the complaint to cure the identified deficiencies to the extent plaintiff can do so in good faith.
16                                  II. AMENDING THE COMPLAINT
17          If plaintiff chooses to amend the complaint, the amended complaint must allege facts
18   establishing the existence of federal jurisdiction. In addition, it must contain a short and plain
19   statement of plaintiff’s claims. The allegations of the complaint must be set forth in sequentially
20   numbered paragraphs, with each paragraph number being one greater than the one before, each
21   paragraph having its own number, and no paragraph number being repeated anywhere in the
22   complaint. Each paragraph should be limited “to a single set of circumstances” where
23   possible. Rule 10(b). Plaintiff must avoid excessive repetition of the same allegations. Plaintiff
24   must avoid narrative and storytelling. That is, the complaint should not include every detail of
25   what happened, nor recount the details of conversations (unless necessary to establish the claim),
26   nor give a running account of plaintiff’s hopes and thoughts. Rather, the amended complaint
27   should contain only those facts needed to show how the defendant legally wronged the plaintiff.
28   ////
                                                        5
 1          The amended complaint must not force the court and the defendants to guess at what is
 2   being alleged against whom. See McHenry v. Renne, 84 F.3d 1172, 1177 (9th Cir. 1996)
 3   (affirming dismissal of a complaint where the district court was “literally guessing as to what
 4   facts support the legal claims being asserted against certain defendants”). The amended
 5   complaint must not require the court to spend its time “preparing the ‘short and plain statement’
 6   which Rule 8 obligated plaintiffs to submit.” Id. at 1180. The amended complaint must not
 7   require the court and defendants to prepare lengthy outlines “to determine who is being sued for
 8   what.” Id. at 1179.
 9          Finally, the amended complaint must not refer to a prior pleading in order to make
10   plaintiff’s amended complaint complete. An amended complaint must be complete in itself
11   without reference to any prior pleading. Local Rule 220. This is because, as a general rule, an
12   amended complaint supersedes the original complaint. See Pacific Bell Tel. Co. v. Linkline
13   Communications, Inc., 555 U.S. 438, 456 n.4 (2009) (“[n]ormally, an amended complaint
14   supersedes the original complaint”) (citing 6 C. Wright & A. Miller, Federal Practice &
15   Procedure § 1476, pp. 556-57 (2d ed. 1990)). Therefore, in an amended complaint, as in an
16   original complaint, each claim and the involvement of each defendant must be sufficiently
17   alleged.
18                                III. PRO SE PLAINTIFF’S SUMMARY
19          It is not clear that this case can proceed in federal court. The court cannot tell from your
20   complaint what legal harm was done to you, how this defendant was involved, or how you are
21   entitled to relief. Because the complaint as written does not establish a basis for federal
22   jurisdiction, and does not identify a valid legal cause of action, it will not be served on the
23   defendant. Your lawsuit cannot proceed unless you fix the problems with your complaint.
24          You are being given 30 days to submit an amended complaint that provides a proper basis
25   for federal jurisdiction, names a defendant who is amenable to suit, and contains a clear statement
26   of facts. If you submit an amended complaint, it needs to explain in simple terms what laws or
27   legal rights of yours were violated, by whom and how, and how those violations impacted you.
28   Without this information, the court cannot tell what legal claims you are trying to bring against
                                                         6
 1   the defendant. If you do not submit an amended complaint by the deadline, the undersigned will
 2   recommend that the case be dismissed.
 3                                          IV. CONCLUSION
 4          Accordingly, IT IS HEREBY ORDERED that:
 5      1. Plaintiff’s request to proceed in forma pauperis (ECF No. 2) is GRANTED;
 6      2. Plaintiff shall have 30 days from the date of entry of this order to file an amended
 7          complaint that names defendants who are amenable to suit, and which complies with the
 8          instructions given above. If plaintiff fails to timely comply with this order, the
 9          undersigned may recommend that this action be dismissed.
10   DATED: July 30, 2019
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       7
